Exhibit CONSULTING AGREEMENT AGREEMENT made as of the 11th day of January, 2008 by and between Hammond Associates, LLC, a Connecticut limited liability company ("Consultant"), having an address at 21 Country Club Road, Trumbull, Connecticut 06611-3203 and Able Energy, Inc. ("Client") having an office at 198 Green Pond Road, Rockaway, New Jersey WITNESSETH: WHEREAS, the Consultant has established its expertise in, among other things, accounting and compliance with financial reporting regulations of the Securities and Exchange Commission for reporting public companies such as the Client; and, WHEREAS, the Client desires to obtain the benefits of the Consultant's knowledge and expertise by retaining the Consultant and the Consultant is agreeable thereto. NOW, THEREFORE, in consideration of the mutual covenants, conditions and promises contained herein, the parties hereby agree as follows: Section 1.Retention of Consultant.Client hereby agrees to engage Consultant, and Consultant agrees to serve Client as a non-exclusive financial consultant, subject to the terms and conditions of this Agreement.
